429 So.2d 699 (1983)
REINHOLD CONSTRUCTION, INC., Appellant,
v.
CITY COUNCIL FOR the CITY OF VERO BEACH, Florida, Appellee.
No. 82-2110.
District Court of Appeal of Florida, Fourth District.
January 26, 1983.
Rehearing Denied May 5, 1983.
John A. Barley of John A. Barley & Associates, P.A., Tallahassee, for appellant.
Charles P. Vitunac, City Atty., Vero Beach, for appellee.
PER CURIAM.
Reinhold Construction, Inc. appeals a non-final order denying its amended motion for temporary injunction. We affirm.
Appellant failed to establish that it had a clear legal right to the relief requested, one of the essential requirements before a temporary injunction may be granted. Playpen South, Inc. v. City of Oakland Park, 396 So.2d 830 (Fla. 4th DCA 1981). The trial court found that appellant did not meet the clear legal right test because appellant had no substantial likelihood of success on the merits. The trial court's ruling on a motion for injunction comes to this Court with a presumption of correctness and will be reversed only upon a showing of a clear abuse of discretion or a clearly improper ruling. Duvallon v. Duvallon, 409 So.2d 1162 (Fla. 3d DCA 1982). Appellant has not met its heavy burden to demonstrate error in the trial court's decision not to grant a temporary injunction.
Accordingly, we affirm the order denying appellant's amended motion for temporary injunction.
AFFIRMED.
LETTS, C.J., and GLICKSTEIN and DELL, JJ., concur.